ACCEPTED
                                                                    06-16-00108-CR
                                                         SIXTH COURT OF APPEALS
                                                               TEXARKANA, TEXAS
                                                                7/1/2016 9:54:25 AM
                                                                   DEBBIE AUTREY
                                                                             CLERK

               NO. 06-16-00108-CR

          IN THE COURT OF APPEALS                  FILED IN
                                            6th COURT OF APPEALS
                                              TEXARKANA, TEXAS
    SIXTH APPELLATE DISTRICT OF         TEXAS
                                            7/1/2016 9:54:25 AM
                                                DEBBIE AUTREY
             AT TEXARKANA, TEXAS                    Clerk




              TODD OKEITH SMITH,
                   Appellant

                        VS.

             THE STATE OF TEXAS,
                   Appellee

   Appealed from the 276th Judicial District Court
              Marion County, Texas
          Trial Court Cause No. F14488

     BRIEF OF APPELLANT IN SUPPORT OF
            MOTION TO WITHDRAW


                                Submitted by:


                                James P. Finstrom
                                Counsel for Appellant
                                P.O. Box 276
                                Jefferson, Texas 75657
                                903-665-7111
                                Fax: 903-665-7167
                                State Bar #07038000



APPELLANT DOES NOT REQUEST ORAL ARGUMENT
               IDENTITY OF PARTIES AND COUNSEL
                    Pursuant to T.R.A.P. 38.1(a)

Appellant: Todd Okeith Smith
           Institutional Division of Texas Department
                  of Criminal Justice
           Joe F. Gurney Unit
           1385 FM 3328
           Palestine, Texas 75803


Counsel for Appellant at trial:

            Hon. William T. Hughey
            P. O. Box 2012
            Marshall, Texas 75671

Counsel for Appellant on appeal:

            Hon. James P. Finstrom
            P.O. Box 276
            Jefferson, Texas 75657

State’s Counsel at trial and on appeal:

            Hon. Angela Smoak
            102 West Austin Street
            Jefferson, Texas 75657

Trial Judge:

            Hon. Robert Rolston, Judge,
            276th Judicial District Court
            Marion County, Texas




2
                  TABLE OF CONTENTS
                 Pursuant to T.R.A.P. 38.1(b)
                                                Page

IDENTITY OF PARTIES AND COUNSEL                        2

TABLE OF CONTENTS                                      3

INDEX OF AUTHORITIES                                   4

STATEMENT OF THE CASE                                  5

ISSUE PRESENTED                                        6

ISSUE NO. 1: DOES THE ISSUE WHETHER THE
EVIDENCE IS SUFFICIENT TO SUSTAIN THE COURT’S
ORDER ADJUDICATING APPELLANT’S GUILT HAVE
MERIT ON APPEAL?

ISSUE NO. ONE (Restated)                               6

DOES THE ISSUE WHETHER THE EVIDENCE IS
SUFFICIENT TO SUSTAIN THE COURT’S ORDER
REVOKING APPELLANT’S DEFERRED ADJUDICATION
HAVE MERIT ON APPEAL?

SUMMARY OF THE ARGUMENT                                6

ARGUMENT (Issue No. 1)                                 6

PRAYER                                                 7

CERTIFICATE OF SERVICE                                 8

CERTIFICATE OF COMPLIANCE                              8




3
                      INDEX OF AUTHORITIES
                     Pursuant to T.R.A.P. 38.1(c)

Cases:                                                      Page

Burns v. State, 835 S.W.2d 733                                     7
     (Tex.App.—Corpus Christi 1992, p.d.r. ref.)

Gobell v. State, 528 S.W.2d 223                                    7
     (Tex.Crim.App. 1975)

Jones v. State, 571 S.W.2d 191                                     7
     (Tex.Crim.App. 1978)




Statutes:




      All references to Texas statutes, rules, etc. are to the latest
edition published by West Publishing Company, unless otherwise
noted.

4
                       STATEMENT OF THE CASE
                       Pursuant to T.R.A.P. 38.1(d)

      Appellant was placed on deferred adjudication for ten (10)

years on May 4, 2015. (CR 10) The State filed State’s Motion to

Proceed with an Adjudication of Guilt on February 22, 2016. (See

Supplemental Clerk’s Record) The trial court heard the Motion on

May 13, 2016. (CR 3-4) Appellant pleaded true to allegations 1 2,

and 4 and not true to allegation 3 in the Motion To Revoke. (CR 10-

11, RR 11-13) The trial court found allegations to be true and

adjudicated Appellant and sentenced him to 15 years confinement in

the Institutional Division of the Texas Department of Criminal Justice.

Appellant gave timely notice of appeal June 10, 2016. (CR 10-11)

Counsel was appointed to represent Appellant on appeal on June 23,

2016. (CR 4) Counsel for Appellant believes that the appeal of this

cause is without merit and submits this brief with his motion to

withdraw from representation in this cause.

      Counsel for Appellant is sending a copy of this Brief and a copy

of the clerk’s transcript and court reporter’s record to Appellant the

date this Brief is filed.




5
                       ISSUES PRESENTED
                     Pursuant to T.R.A.P. 38.1(e)

ISSUE NO 1: DOES THE ISSUE WHETHER THE EVIDENCE IS
SUFFICIENT TO SUSTAIN THE COURT’S ORDER ADJUDICATING
APPELLANT’S DEFERRED ADJUDICATION HAVE MERIT ON
APPEAL?

                           ISSUE NO. ONE

                               (Restated)

DOES THE ISSUE WHETHER THE EVIDENCE IS SUFFICIENT TO
SUSTAIN THE COURT’S ORDER ADJUDICATING APPELLANT’S
DEFERRED ADJUDICATION HAVE MERIT ON APPEAL?

                     SUMMARY OF THE ARGUMENT
                      Pursuant to T.R.A.P. 38.1(g)

      Appellant discerns no potential issues to be raised on the

appeal of this cause other than the sufficiency of evidence to support

the judgment of the trial court finding Appellant guilty and adjudicating

him and sentencing him to fifteen (15) years confinement in the

Institutional Division of the Texas Department of Criminal Justice.

                              ARGUMENT

                     Pursuant to T.R.A.P. 38.1(h)
                            Issue No. 1

      Appellant entered pleas of true to three of the allegations of the

motion to adjudicate filed against him. (RR 11-13) These alone are

sufficient to sustain the trial court’s order adjudicating and sentencing

6
him. See Jones v. State, 571 S.W.2d 191, 193-94 (Tex.Crim.App.

1978; Gobell v. State, 528 S.W.2d 223, 224 (Tex.Crim.App. 1975);

Burns v. State, 835 S.W.2d 733 (Tex.App.—Corpus Christi 1992,

p.d.r. ref.) There are no other issues legal presented in connection

with the revocation proceeding which might arguably result in reversal

of the trial court’s order revoking probation.

                                PRAYER

      Upon the issues presented, counsel for Appellant, Todd Okeith

Smith, is of the opinion that Appellant’s appeal is without merit in this

case, prays that he be permitted to withdraw in this case and for such

other and further relief to which Appellant may be entitled.



                                           Respectfully submitted,



                                           _/s/James P. Finstrom____
                                           James P. Finstrom
                                           Counsel for Appellant
                                           202 S. Marshall,
                                           P.O. Box 276
                                           Jefferson, Texas 75657
                                           903-665-7111
                                           Fax: 903-665-7167
                                           Texas Bar #07038000



7
                      CERTIFICATE OF SERVICE

     I certify that I have delivered a true copy of this brief to Hon.
Angela Smoak, counsel for the State, and to Appellant by United
States mail, first class postage prepaid, at the Joe G. Gurney Unit,
1385 FM 3328, Palestine, Texas 75803, on this 1st day of July, 2016.


                                            __/s/James P. Finstrom___
                                            James P. Finstrom


                   CERTIFICATE OF COMPLIANCE

      I certify that Appellant’s Brief filed electronically on this 1st day
of July, 2016 complies with Tex. R. App. P. 9.4(i)(2)(B). This Brief
contains 900 words.


                                                   /s/ James P. Finstrom
                                                   James P. Finstrom




8